 Case 3:21-cv-00253-HEH Document 11 Filed 05/04/21 Page 1 of 5 PageID# 149




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

 ASHLEY COX, et al.,                              )
                                                  )
         Plaintiffs,                              )
                                                  )
 v.                                               )       Case No. 3:21-cv-253-HEH
                                                  )
 ELLEN MARIE HESS, in her official                )
 capacity as Commissioner of the Virginia         )
 Employment Commission,                           )
                                                  )
         Defendant.                               )



      MOTION FOR AN EXTENTION OF TIME TO FILE RESPONSIVE PLEADINGS

        The Defendant, Ellen Marie Hess, Commissioner of the Virginia Employment Commission

(“Commissioner Hess”), by counsel, pursuant to Fed. R. Civ. P. 6(b)(1)(A) and Local Civil Rule

7(F)(2)(b), moves this Court for a twenty-one (21) day extension of time to file responsive

pleadings. In support, Commissioner Hess states the following:

        1.      This is an injunction lawsuit filed by five individual plaintiffs on behalf of

themselves and other similarly situated putative class members seeking declaratory and injunctive

relief related to the timing and procedures for the adjudication of claims for unemployment

benefits in the Commonwealth of Virginia (the “Commonwealth”).

        2.      The scope of this litigation is very broad: The individual plaintiffs and putative

class members are drawn from the statewide population of applicants and recipients of

unemployment benefits.

        3.      Commissioner Hess was served on April 16, 2021.
  Case 3:21-cv-00253-HEH Document 11 Filed 05/04/21 Page 2 of 5 PageID# 150




       4.      Following its procedures for appointment of outside counsel, the Commonwealth

ultimately retained and authorized the law firm of Thompson McMullan, P.C. to defend

Commissioner Hess on April 26, 2021.

       5.      Commissioner Hess’ response is currently due on May 7, 2021.

       6.      By this motion, Commissioner Hess is requesting a twenty-one (21) day extension

to May 28, 2021.

       7.      Good cause exists for the granting of this motion. The scope of this lawsuit is broad,

and the issues presented are factually complex. There are complex issues bearing on this Court’s

subject matter jurisdiction that require thoughtful consideration. Counsel requires additional time

to investigate and analyze these claims so that it may fulfill its professional obligations to

Commissioner Hess to conduct an appropriate factual investigation and present a well-reasoned

response to this Court and the parties. Absent an extension, the orderly adjudication of these

important issues will be frustrated.

       8.      Further, Commissioner Hess and her counsel bring this motion in good faith and in

the absence of any dilatory motive. Commissioner Hess has retained counsel and is actively vetting

and investigating these legal claims with counsel’s assistance.

       9.      The Plaintiffs have not and cannot articulate any prejudice. The adjudication of the

issues in this matter will not be frustrated in any meaningful way. Provided that this Court

concludes that this lawsuit ought to proceed beyond the Rule 12 stage, the Plaintiffs have requested

a jury trial, which will only occur following class certification discovery, class certification

proceedings, and appropriate factual discovery. Even in the “Rocket Docket,” these proceedings

are likely to span several months.




                                                 2
  Case 3:21-cv-00253-HEH Document 11 Filed 05/04/21 Page 3 of 5 PageID# 151




       10.     Significantly, the Plaintiffs have not sought a temporary restraining order or a

preliminary injunction.

       11.     Commissioner Hess’ counsel has requested of plaintiffs’ counsel a 21 day time

extension in this matter. This request was denied.

       WHEREFORE, the Defendant, Ellen Marie Hess, Commissioner of the Virginia

Employment Commission, requests that this Court grant this motion, enter an Order extending the

time for the filing of responsive pleadings in this matter to May 28, 2021, and for such further

relief as this Court deems just and appropriate.

Date: May 4, 2021                             Respectfully submitted,

                                              ELLEN MARIE HESS, in her official capacity
                                              as Commissioner of the Virginia Employment
                                              Commission

                                              By Counsel


                                              By:     /s/
                                              William W. Tunner (VSB #38358)
                                              William D. Prince IV (VSB #77209)
                                              Michael G. Matheson (VSB #82391)
                                              John P. O’Herron (VSB #79357)
                                              Rachel W. Adams (VSB #92605)
                                              THOMPSON MCMULLAN, P.C.
                                              100 Shockoe Slip, 3rd Floor
                                              Richmond, Virginia 23219
                                              Tel: (804) 649-7545
                                              Fax: (804) 780-1813
                                              wtunner@t-mlaw.com
                                              wprince@t-mlaw.com
                                              mmatheson@t-mlaw.com
                                              joherron@t-mlaw.com
                                              radams@t-mlaw.com

                                              Counsel for Defendant Ellen Marie Hess, in her
                                              official capacity as Commissioner of the Virginia
                                              Employment Commission



                                                   3
 Case 3:21-cv-00253-HEH Document 11 Filed 05/04/21 Page 4 of 5 PageID# 152




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of May, 2021, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF)

to the following:

       Craig C. Marchiando (VSB #89736)
       Leonard A. Bennett (VSB #37523)
       Amy Austin (VSB #46579)
       Consumer Litigation Associates, P.C.
       763 J. Clyde Morris Blvd., Suite 1-A
       Newport News, VA 23601
       Telephone: (757) 930-3660
       Facsimile: (757) 930-3662
       lenbennett@clalegal.com
       craig@clalegal.com
       amyaustin@clalegal.com

       Steven Fischbach (VSB #94280)
       Virginia Poverty Law Center
       919 East Main Street, Suite 610
       Richmond, VA 23219
       Telephone: (804) 351-5266
       steve@vplc.org

       Brenda Castandeda (VSB #72809)
       Patrick Levy-Lavelle (VSB #71190)
       Granville Warner (VSB #24957)
       Legal Aid Justice Center
       1000 Preston Avenue
       Charlottesville, VA 22903
       Telephone: (434) 977-0553
       brenda@justice4all.org
       pat@justice4all.org
       cwarner@justice4all.org

       Daniel Turczan (VSB #81551)
       Admission to EDVA Pending
       Legal Aid Works
       500 Lafayette Blvd., Suite 100
       Fredericksburg, VA 22401
       Telephone: (540) 371-1105
       dturczan@legalaidworks.org



                                                4
Case 3:21-cv-00253-HEH Document 11 Filed 05/04/21 Page 5 of 5 PageID# 153




    Kristi Cahoon Kelly (VSB #72791)
    Andrew J. Guzzo (VSB #82170)
    Casey S. Nash (VSB #84261)
    Kelly Guzzo, PLC
    3925 Chain Bridge, Suite 202
    Fairfax, VA 22030
    Telephone: (703) 424-7572
    Facsimile: (703) 591-0167
    kkelly@kellyguzzo.com
    aguzzo@kellyguzzo.com
    casey@kellyguzzo.com




                                       By:     /s/
                                       William W. Tunner (VSB #38358)
                                       THOMPSON MCMULLAN, P.C.
                                       100 Shockoe Slip, 3rd Floor
                                       Richmond, Virginia 23219
                                       Tel: (804) 649-7545
                                       Fax: (804) 780-1813
                                       wtunner@t-mlaw.com

                                       Counsel for Defendant Ellen Marie Hess, in her
                                       official capacity as Commissioner of the Virginia
                                       Employment Commission




                                          5
